[Cite as State ex rel. Akemon v. Luebbers, 130 Ohio St.3d 409, 2011-Ohio-6037.]




  THE STATE EX REL. AKEMON, APPELLANT, v. LUEBBERS, JUDGE, APPELLEE.
                      [Cite as State ex rel. Akemon v. Luebbers,
                        130 Ohio St.3d 409, 2011-Ohio-6037.]
Court of appeals’ judgment dismissing complaint for writ of mandamus affirmed.
(No. 2011-1151—Submitted November 16, 2011—Decided November 30, 2011.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-110189.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the court of appeals’ judgment dismissing the petition of
appellant, La’Mon R. Akemon Jr., for a writ of mandamus to compel appellee,
Hamilton County Court of Common Pleas Judge Jody M. Luebbers, to direct the
clerk of the common pleas court to serve him with notice of a decision and
judgment entry in the underlying case so that he can file an appeal.
        {¶ 2} Even if the judge did not direct the proper service of the judgment
on Akemon, “he is not entitled to the requested extraordinary relief in mandamus,
because he has or had adequate remedies in the ordinary course of law by delayed
appeal and motion for relief from judgment to raise such a claim.” State ex rel.
Halder v. Fuerst, 118 Ohio St.3d 142, 2008-Ohio-1968, 886 N.E.2d 849, ¶ 7; see
also State ex rel. Ahmed v. Costine, 103 Ohio St.3d 166, 2004-Ohio-4756, 814
N.E.2d 865, ¶ 5. Contrary to Akemon’s assertion, our holding in State ex rel.
Sautter v. Grey, 117 Ohio St.3d 465, 2008-Ohio-1444, 884 N.E.2d 1062, does not
require a different result.
                                                                       Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                 __________________
                           SUPREME COURT OF OHIO




       La’Mon R. Akemon Jr., pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R.
Cummings, Assistant Prosecuting Attorney, for appellee.
                           _____________________




                                       2